Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), by and between
MRV Communications, Inc., a Delaware corporation (the “Company”), and Mark
Bonney (the “Executive”), is dated as of December 12, 2014.

 

RECITALS

 

WHEREAS, Executive has been serving as Executive Vice President and Chief
Financial Officer of the Company pursuant to an agreement as of August 25, 2014
(the “Prior Agreement”);

 

WHEREAS, the Company and Executive have agreed that Executive will be promoted
to the position of President and Chief Executive Officer effective on
December 12, 2014;

 

WHEREAS, the purpose of this Agreement is to ensure that the Company will
receive the dedication, loyalty, and service of, and the availability of
objective advice and counsel from, the Executive notwithstanding the
possibility, threat or occurrence of a corporate transaction or other event that
might eliminate the Executive’s employment with the Company; and

 

WHEREAS, the Board of Directors of the Company believes that it is in the best
interests of the Company and its stockholders to provide the Executive with an
incentive to provide his services to the Company and to motivate the Executive
to maximize the value of the Company for the benefit of its stockholders.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, the parties agree as
follows:

 

1.                                      Termination of Prior Agreement. 
Effective as of the date hereof, the Prior Agreement is terminated and shall
have no further force or effect. This Agreement supersedes the Prior Agreement
in its entirety.

 

2.                                      Employment.  Executive shall be employed
as the President and Chief Executive Officer of the Company pursuant to this
Agreement.

 

2.1                               Duties and Responsibilities.  Executive will
have the authority, duties and responsibilities customarily associated with the
positions of President and Chief Executive Officer, consistent with the
Company’s by-laws and applicable law. Executive will have such additional duties
and responsibilities commensurate with his position as the Company’s Board of
Directors (the “Board”) may assign to him from time to time. Executive will
report directly to and be subject to the control and direction of the Board. The
Executive will observe and adhere to all applicable written Company policies and

 

--------------------------------------------------------------------------------


 

procedures in effect from time to time, including, without limitation, policies
on business ethics and conduct, and policies on the use of inside information
and insider trading.

 

3.                                      Compensation.  Executive’s biweekly rate
of pay will be $13,865.38, which expressed on an annualized basis would be
equivalent to $360,500, and which is subject to change at the Company’s sole
discretion.  Further, the Executive will be eligible to participate in MRV’s
Executive Management Incentive Plan (“EMIP”) with a target bonus of 80% of base
salary, which target and plan in future years are subject to change at the
Company’s sole discretion.

 

3.1                               Bonus.  Executive has demonstrated that he has
achieved the objectives required to receive a one-time performance bonus of
$25,000.00 based upon Executive’s performance against objectives approved by the
Company for the period August 25, 2014 through December 31, 2014. Such bonus
will be paid to the Executive in the first payroll following the end of the
measurement period.  Executive will continue to be eligible for a pro-rated
portion under the EMIP based upon Executive’s performance as Executive Vice
President and Chief Financial Officer from August 25, 2014 through December 14,
2014.

 

3.2                               Employee Benefits.  Executive will be eligible
to participate in such retirement, welfare and other employee benefit and fringe
benefit plans as may be maintained or provided by the Company from time to time.

 

4.                                      Termination at the Company’s
Convenience.  The following payments and benefits will be provided to the
Executive by the Company (in addition to any compensation or benefits to which
the Executive may otherwise be entitled under any other agreement, plan or
arrangement with the Company) in the event of a Separation from Service (as
defined in Section 4.1 below) of the Executive.

 

4.1                               Separation Payment.  In the event of the
Executive’s Separation from Service, subject to Section 5 below, the Company
shall pay to the Executive an amount equal to the aggregate amount of twelve
months of the Executive’s base salary as in effect immediately prior to the
Separation from Service, less lawful deductions.  Such amount will be paid to
Executive in equal installments on the Company’s regularly scheduled paydays
during the twelve month period immediately following the date of Executive’s
Separation from Service.

 

4.2                               Benefits.  In the event that Executive elects
continuation coverage under COBRA, the Company will pay the premiums for
Executive’s participation in the medical, dental and vision programs provided to
the Executive prior to the date of Separation from Service or provide equivalent
benefits at the Company’s expense, for a period equal to the lesser of
(i) twelve months beginning on the first day of the month following a Separation
from Service of the Executive, or (ii)  the Executive becoming eligible for
comparable benefits under a group health plan of another employer.  The Company
shall also pay to the Executive all accrued salary and accrued but unused
vacation time owed to Executive up to the date of the Separation from Service.

 

2

--------------------------------------------------------------------------------


 

5.                                      Termination after a Change of Control. 
In the event of a Separation from Service of the Executive during an 18-month
period beginning on the date of a Change of Control (as defined in Section 4.4
below) of the Company, Section 2 shall not apply, and the Company shall make the
following payments to the Executive:

 

5.1                               Lump Sum Payment.  The Company shall pay to
Executive a lump sum equal to the aggregate amount of twelve months of the
Executive’s base salary as in effect immediately prior to the Separation from
Service, within 15 days after the Executive’s Separation from Service, subject
to Section 5 below.

 

5.2                               COBRA.  To the extent that Executive elects
continuation coverage under COBRA, the Company will pay the premiums for
Executive’s participation in the medical, dental and vision programs provided to
the Executive prior to the date of Separation from Service, or provide
equivalent benefits, at the Company’s expense, for a period equal to the lesser
of (i) twelve months beginning on the first day of the month following a
Separation of Service of the Executive, or (ii) the Executive becoming eligible
under a group health plan of another employer.

 

5.3                               Accelerated Vesting.  All of the unvested
stock options or other equity awards for each grant that the Executive has
previously received shall vest.  All such vested awards shall be administered
and, as applicable, paid in accordance with the terms of the governing plan or
program.

 

For purposes of clarity, the amounts of severance set forth in Sections 4.1 and
5.1 are not additive and the Executive shall receive a maximum amount of
severance pay of six months of base salary.  The COBRA benefits set forth in
Sections 4.2 and 5.2 are consecutive for a potential 24-month period of
benefits.  Further, notwithstanding anything provided in Sections 4 or 5 above,
if any such bonus and/or equity award is subject to Section 409A, the provisions
of Sections 4 or 5 will not result in the immediate payment of such bonus or
award if such payment would result in the imposition of tax, interest and/or
penalties upon the Executive under Section 409A, in which case such payment
shall be made at the earliest time such payment can be made without resulting in
the imposition of tax, interest and/or penalties upon the Executive under
Section 409A. At the time of Executive’s Separation from Service, if any
payments are delayed the Executive shall have the right to request that the
amount to be paid is placed in escrow solely for the purpose of paying the
Executive the delayed payments.

 

6.                                      Termination Due to Disability or Death. 
The Company may terminate Executive’s employment before the end of the Term due
to “Disability” if Executive is unable to substantially perform the essential
duties and responsibilities of his employment for at least 90 consecutive
calendar days or 120 or more calendar days during any calendar day period by
reason of physical or mental incapacity. Executive acknowledges that, if he
incurs a Disability as described in the preceding sentence, he will have become
unable to perform the essential functions of his position and there would be no
reasonable accommodation which would not constitute an undue hardship to the
Company that the Company could make due to the nature of his position. No

 

3

--------------------------------------------------------------------------------


 

minimum notice is required for a termination due to Executive’s Disability. If
Executive dies before the end of the Term, his employment will terminate on the
date of his death.

 

6.1                               Payment Upon Termination Due to Disability or
Death.  If Executive’s employment is terminated pursuant to Section 6 by reason
of his death or Disability, then, subject to Section 9, Executive (or, as
applicable, his spouse, covered dependents and/or beneficiaries) shall receive
the payments and benefits the Executive (or, as applicable, his spouse, covered
dependents and/or beneficiaries) would have been entitled to receive pursuant to
Section 4 if, instead of terminating due to death or Disability, the Executive’s
employment had been terminated by the Company without Cause on the date of
actual termination.

 

6.2                               Duty to Return Company Documents and
Property.  Upon the termination of Executive’s employment with the Company for
any reason, Executive shall immediately return and deliver to the Company any
and all papers, books, records, documents, memoranda and manuals, email,
electronic or magnetic recordings or data, including all copies thereof,
belonging to the Company or any of its subsidiaries or relating to the business
of the Company or any of its subsidiaries, in Executive’s possession, whether
prepared by Executive or others.  If at any time after the termination of
employment, Executive determines that he has any trade secrets or other
confidential information belonging to the Company or any of its subsidiaries in
his possession or control, Executive shall immediately return to the Company all
such trade secrets and other confidential information, including all copies and
portions thereof.

 

7.                                      Definitions.

 

7.1                               Separation from Service.  “Separation from
Service” means the Executive’s “separation from service” (within the meaning of
Section 409A (as defined below)) from the Company occurring as a result of the
Executive’s termination of employment either: (a) by the Company without Cause
(as defined below); or (b) by the Executive with Good Reason (as defined
below).  Termination of the Executive’s employment under any other circumstances
shall not constitute a Separation from Service for purposes of the Executive’s
eligibility to receive payments and benefits under Sections 2 and 3 of this
Agreement.

 

7.2                               Cause.  “Cause” is defined as the Executive’s
(a) willful failure to perform the material duties of the Executive’s position
after receiving written notice of such failure and being given twenty days to
cure such failure; (b) willful misconduct injurious to the Company; 
(c) conviction of, or plea of nolo contendere to, a felony or any other crime
involving moral turpitude, or (d) material breach of this Agreement, which
breach is not cured within 20 days after written notice to Executive from the
Company.  No act or failure to act on the part of the Executive shall be
considered “willful” unless it is done or omitted to be done in bad faith or
without reasonable belief that the action or omission was in the best interest
of the Company.

 

7.3                               Good Reason.  “Good Reason” shall mean,
without the Executive’s written consent: (a) a material diminution in the
Executive’s duties or responsibilities;

 

4

--------------------------------------------------------------------------------


 

(b) the Company requires the Executive, without his consent, to be based at a
location which is more than 50 miles from the Executive’s Principal Work
Location as of the date of the request; or (c) the Executive’s base salary is
reduced..  Notwithstanding the above, any reduction in base salary, annual
short-term incentive compensation, bonus or other such payments that affects
substantially all U.S. employees, shall not constitute Good Reason.  In
addition, the Executive agrees that a termination of employment shall not be
deemed to be for Good Reason unless (i) the Executive gives the Company written
notice describing the event or events which are the basis for such termination
within 45 days after the event or events occur, (ii) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within 45 days of the Company’s receipt of such notice, and (iii) the Executive
terminates employment no later than 30 days after the expiration of the cure
period described in clause (ii) of this paragraph.

 

7.4                               Change of Control.  A “Change of Control”
shall take place on the date of the earlier to occur of any of the following
events:

 

(a)                                 The acquisition by any person, other than
the Company or the Company’s parent or any of the parent’s subsidiaries, of
beneficial ownership of 50% or more of the combined voting power of the
Company’s then outstanding voting securities;

 

(b)                                 The purchase of a majority of the shares of
Common Stock of the Company under a tender offer or exchange offer, other than
an offer by the Company or the Company’s parent or any of the parent’s
subsidiaries; or

 

(c)                                  Completion of a merger, liquidation or
dissolution of the Company, or the sale of all or substantially all of the
assets of the Company, in each case that does not result in the Company’s parent
retaining direct or indirect control of the Company.

 

7.5                               Principal Work Location. [Redacted.]

 

8.                                      Delay of Payment Pursuant to
Section 409A.  The parties agree that this Agreement is intended to comply with
the requirements of Section 409A of the Code and the regulations promulgated
thereunder (“Section 409A”) or an exemption from Section 409A.  For purposes of
this Agreement, each amount to be paid or benefit to be provided hereunder shall
be construed as a separate identified payment for purposes of Section 409A. 
Notwithstanding anything to the contrary in this Agreement, no compensation or
benefits payable in connection with a Separation from Service shall be paid to
the Executive during the six-month period following such Separation from Service
to the extent that the Company reasonably determines that the Executive is a
“specified employee” at the time of such Separation from Service and that paying
such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Internal Revenue Code Section 409A(a)(2)(b)(i). 
If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such six-month
period (or such earlier date upon which such amount can be paid under
Section 409A without being subject to such additional taxes, including as a
result

 

5

--------------------------------------------------------------------------------


 

of the Executive’s death), the Company shall pay to the Executive a lump-sum
amount equal to the cumulative amount that would have otherwise been payable to
the Executive during such six-month period, without interest thereon.

 

9.                                      Executive Release and Representations.

 

9.1                               Release Required.  The amounts payable
pursuant to Sections 4 and 5 shall only be payable if the Executive delivers to
the Company and does not revoke a general release and waiver of all claims
related to the Company, its subsidiaries, and each of its past and present
officers, directors, employees and stockholders, including without limitation
claims relating to the Executive’s employment by the Company and the Separation
from Service, discrimination claims, employment-related tort claims, contract
claims and claims under this Agreement, substantially in the form as set forth
in Exhibit A hereto; provided, however, that, such release will not waive any
rights the Executive may have (a) to enforce the Executive’s rights under this
Agreement, or (b) to indemnification and directors and officers liability
insurance coverage.

 

9.2                               Non-Solicitation.  The Executive agrees that,
during his employment with the Company and for the period of one year beginning
from the date of the Executive’s Separation from Service, Executive shall not,
directly or indirectly or by action in concert with others, hire current or
former employees, agents, independent contractors, or other service providers of
the Company (which shall for this purpose only include individuals employed by
the Company at any point during the 12 months preceding such hiring), disrupt,
damage, impair or interfere with the Company’s relationships with its work
staff, or induce or influence (or seek to induce or influence) any person who is
engaged (as an employee, agent, independent contractor, or otherwise) by the
Company to alter or terminate his employment or engagement, except in the good
faith performance of the Executive’s duties on behalf of the Company; provided
that the Executive may serve as a reference for such individuals and actions
taken by any person or entity with which the Executive is associated if the
Executive is not, directly or indirectly, personally involved in such
solicitation and has not identified such individual for soliciting will not be
considered a violation for purposes of this Section 9.2.  This shall not be
construed to prohibit general solicitations of employment through the placing of
advertisements.

 

9.3                               Non-Competition Restrictions.  During the
period of Executive’s employment and for one year thereafter, Executive shall
not, directly or indirectly, without the prior written consent of the Company,
engage in, become financially interested in, be employed by, render any
consultation or business advice with respect to, or have any connection with,
any business engaged in the research, development, testing, design, manufacture,
sale, lease, marketing, utilization or exploitation of any products or services
which are designed for the same purpose as, are similar to, or are otherwise
competitive with, products or services of the Company or any of its
subsidiaries, in any geographic area where, during the period of his employment
with the Company or any subsidiary or at the time of the termination of his
employment or other service with the Company and its subsidiaries, as the case
may be, the business of the Company or any of its subsidiaries was being
conducted or was proposed to be conducted in any manner whatsoever; provided,
however, that Executive’s mere purchase or holding, for

 

6

--------------------------------------------------------------------------------


 

investment purposes, of securities representing less than 3% of the outstanding
value or voting interest of a publicly traded company shall not be deemed to be
a violation of the provisions of this paragraph.

 

9.4                               Non-Disparagement.  The Executive agrees that,
while he is employed by the Company and thereafter, he will not, or encourage or
induce others to, Disparage the Company or any of its past and present officers,
directors, employees, stockholders, products or services.  “Disparage” includes,
without limitation, making comments or statements to the press, the Company’s
employees or any individual or entity with whom the Company has a business
relationship (including, without limitation, any vendor, supplier, customer or
distributor of the Company) that could adversely affect in any manner: (a) the
conduct of the business of the Company (including, without limitation, any
products or business plans or prospects); or (b) the business reputation of the
Company, or any of its products or services, or the business or personal
reputation of the Company’s past or present officers, directors, employees or
stockholders.  Nothing herein shall prohibit the Executive (i) from responding
truthfully to any governmental investigation, legal process or inquiry related
thereto, (ii) from making traditional competitive statements in the course of
promoting a competitive business, so long as any statements described in this
clause (ii) do not intentionally Disparage the Company or any of its past and
present officers, directors, employees, stockholders, products or services and
are not based on Confidential Information obtained during the course of the
Executive’s employment with the Company, (iii) from making statements in the
course of the good faith performance of the Executive’s assigned duties and
responsibilities and for the benefit of the Company or in order to in good faith
enforce the Executive’s rights under this Agreement, (iv) from rebutting untrue
or misleading statements in good faith.  This Section 9.4 is made and entered
into solely for the benefit of the Company and its successors and permitted
assigns, and no other person or entity shall have any cause of action hereunder.

 

9.5                               Transition and Other Assistance.  Executive
agrees to provide the Company with at least 30 days prior written notice of his
resignation from the Company.  During the 30 day period after notice of
resignation of the Executive’s employment has been given, the Executive agrees
to take all actions the Company may reasonably request to maintain the Company’s
business, goodwill and business relationships and to assist with transition
matters.  In addition, the Executive agrees that while he is employed by the
Company and thereafter, he will respond and provide information with regard to
matters in which he has knowledge as a result of his employment with the
Company, and will provide assistance to the Company and its representatives in
the defense or prosecution of any claims that may be made by or against the
Company, to the extent that such claims may relate to the period of his
employment with the Company.  The Executive agrees to promptly inform the
Company if he becomes aware of any lawsuits involving such claims that may be
filed or threatened against the Company.  The Executive also agrees to promptly
inform the Company (to the extent he is legally permitted to do so) if he is
asked to assist in any investigation of the Company (or its actions), regardless
of whether a lawsuit or other proceeding has then been filed against the Company
with respect to such investigation, and will not do so unless legally required. 
Upon presentment to the Company of appropriate documentation, the

 

7

--------------------------------------------------------------------------------


 

Company will compensate the Executive at a customary per diem consulting fee in
effect at the time, plus reasonable expenses, in connection with any actions
requested by the Company under this Section 9.5 following a Separation from
Service.  Following a Separation from Service, the Company agrees that it will
coordinate any such request for assistance with the Executive’s other business
or professional commitments and responsibilities to minimize the degree to which
such request interferes with such commitments and responsibilities.

 

9.6                               Resignations.  Upon termination of the
Executive’s employment for any reason, the Executive shall be deemed to have
resigned from (a) all officer or other positions of the Company and (b) all
fiduciary positions (including as trustee) the Executive holds with respect to
any pension plans or trusts established by the Company.  Executive agrees to
submit a letter of resignation from the Board of Directors of the Company and
any of its affiliates upon termination of Executive’s employment.

 

The obligations contained in this Section 9 shall survive the termination of the
Executive’s employment with the Company for any reason and shall be fully
enforceable thereafter.  The Company may bring an action or proceeding to
temporarily, preliminarily or permanently enforce this Section 9.  The Executive
agrees that (i) violating any part of this Section 9 would cause damage to the
Company that cannot be measured or repaired and that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section 9
would be inadequate, (ii) the Company therefore is entitled to an injunction,
restraining order or other equitable relief restraining any actual or threatened
violation of this Section 9 in addition to any remedies at law, (iii) no bond
will need to be posted for the Company to receive such an injunction, order or
other relief, and (iv) no proof will be required that monetary damages for
violations of this Section 9 would be difficult to calculate and that remedies
at law would be inadequate.  In addition, in the event of a violation by the
Executive of this Section 9, any severance payments or benefits being paid to
the Executive pursuant to this Agreement or otherwise shall immediately cease
and any severance previously paid to the Executive shall be immediately repaid
to the Company.

 

10.                               Miscellaneous.

 

10.1                        Entire Agreement.  This Agreement supersedes any
prior agreements or understandings, oral or written, between the Executive and
the Company with respect to the subject matter hereof, and constitutes the
entire agreement of the parties with respect thereto.

 

10.2                        Modification.  This Agreement shall not be varied,
altered, modified, cancelled, changed or in any way amended except by mutual
agreement of the parties in a written instrument executed by the parties or
their legal representatives.

 

10.3                        Severability.  In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions of this Agreement shall be unaffected and
shall remain in full force and effect.

 

8

--------------------------------------------------------------------------------


 

10.4                        Tax Withholding.  The Company may withhold all
Federal, state, city or other taxes required pursuant to any law or governmental
regulation or ruling.

 

10.5                        No Offset or Mitigation.  All amounts payable by the
Company hereunder shall be paid without notice or demand.  The Executive shall
not be obligated to seek other employment in mitigation of the amounts payable
or arrangements made under this Agreement, and the obtaining of any other
employment shall not result in a reduction of the Company’s obligations to make
the payments, benefits and arrangements required to be made under this
Agreement.

 

10.6                        Confidentiality.  The Executive understands that, in
the course of employment with the Company, the Executive has been, and will be,
given access to confidential information and trade secrets concerning the
Company and its businesses and shall during his employment with the Company and
thereafter retain in confidence and not directly or indirectly reveal, report,
publish, disclose, or transfer such confidential information and trade secrets
to any person or entity, or utilize any confidential information and trade
secrets for any purpose, except in the good faith performance of the Executive’s
duties on behalf of the Company.  Notwithstanding the foregoing, “confidential
information” shall not apply to information that (i) was known to the public
prior to its disclosure to the Executive; (ii) becomes generally known to the
public subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).  The
Executive agrees to turn over all copies of confidential information and trade
secrets in his control to the Company upon request or upon termination of his
employment with the Company.

 

10.7                        Successors.  This Agreement shall be binding upon
and inure to the benefit of the Executive and his estate, and the Company and
any successor of the Company or affiliate of a successor to the Company, but
neither this Agreement nor any rights arising hereunder may be assigned or
pledged by the Executive.  All references in this Agreement to the Company shall
include its subsidiaries and affiliates and any successors, affiliates of
successors or assigns of the Company.  Any successor of the Company shall be
deemed substituted for all purposes of the “Company” under the terms of this
Agreement.  As used in this Agreement, the term “successor” shall mean any
person, firm, corporation or business entity or affiliate thereof which at any
time, whether by merger, purchase or otherwise, directly or indirectly acquires
all or substantially all of the assets or the business of the Company, including
any entity that shall be the surviving corporation in a merger with the Company
or the acquiring person or affiliate of the acquiring person in an acquisition
of the Company and/or of all or substantially all of its business or assets,
regardless of whether such transaction constitutes a change of control.  In all
cases, the Company or successor shall remain jointly and severally liable for
all obligations hereunder.

 

9

--------------------------------------------------------------------------------


 

10.8                        Governing Law.  To the extent not preempted by
Federal law, the provisions of this Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York.  Any disputes
arising out of this Agreement or Executive’s employment with the Company shall
be commenced solely in the federal or state courts located in the City of New
York.

 

10.9                        Notice.  Any notices, requests, demands or other
communications required by or provided for in this Agreement shall be sufficient
if in writing and sent by either party by personal delivery, recognized
overnight commercial courier, or registered or certified United States mail to
the Executive at the last address shown on the records of the Company or, in the
case of the Company, at its principal office, or to such other address as either
party may have furnished to the other in writing in accordance herewith, and
shall be deemed to have been duly given when delivered or five days after
deposit in the United States mail (except that notices of change of address
shall be effective only upon receipt (or refusal of receipt)).

 

10.10                 Scope of Agreement.  Nothing in this Agreement shall be
deemed to alter the “at-will” nature of the Executive’s employment or entitle
the Executive to continued employment with the Company.

 

10.11                 Claw Back Conditions.  Notwithstanding any other
provisions in this Agreement to the contrary, any incentive based or other
compensation paid or payable to the Executive pursuant to this Agreement or any
other agreement or arrangement with the Company which is subject to recovery
under any law, government regulation, order or stock exchange listing
requirement, will be subject to such deductions and recoupment by the Company as
may be required in order to comply with any such law, government regulation,
order, stock exchange listing requirement (or any policy of the Company adopted
pursuant to any such law, government regulation, order or stock exchange listing
requirement). The Executive specifically authorizes the Company to withhold from
his future wages any amounts that may become due under this provision. This
Section 10.11 shall survive the termination of this Agreement for a period of
three years

 

10.12                 Counterparts.  This Agreement may be executed (including
by facsimile or scanned electronic mail transmission) in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.

 

 

MRV COMMUNICATIONS, INC.

EXECUTIVE

 

 

 

 

By:

/s/ Kenneth Traub

 

By:

/s/ Mark Bonney

Name:

Kenneth Traub

 

 

Mark Bonney

Title:

Chairman of the Board

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF RELEASE

 

I, Mark Bonney, in consideration of certain payments and benefits provided to be
by MRV Communications, Inc. (together with its subsidiaries, the “Company”), do
hereby release and forever discharge as of the date hereof the Company and its
and their present and former directors, officers, agents, representatives,
employees, attorneys, predecessors, successors and assigns of the Company
(collectively, the “Released Parties”) to the extent provided below.

 

1.              I understand that any payments or benefits paid or granted to me
represent, in part, consideration for signing this General Release and are not
salary, wages or benefits to which I was already entitled.  I understand and
agree that I will not receive the payments and benefits specified in Sections 4
or 5 of the Employment Agreement between me and the Company, dated December 12,
2014 (the “Agreement”), unless I execute and effectuate this General Release. 
Such payments and benefits will not be considered compensation for purposes of
any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its affiliates.  I also acknowledge and
represent that I have received all payments and benefits that I am entitled to
receive (as of the date hereof) by virtue of any employment by the Company.

 

2.              Except with respect to obligations to me under the Agreement
that expressly survive the termination of my employment with the Company, I
knowingly and voluntarily (on behalf of myself, my spouse, my heirs, executors,
administrators, agents and assigns, past and present) fully and forever release
and discharge the Company and the other Released Parties from any and all
claims, suits, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, liens, contracts, covenants, suits, rights,
obligations, expenses, judgments, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, orders and liabilities of whatever kind or nature, in law and in equity,
in contract or in tort, both past and present (through the date this General
Release becomes effective and enforceable) and whether known or unknown, vested
or contingent, suspected, or claimed, against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; including
the Massachusetts Fair Employment Law, the California Fair Employment and
Housing Act, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act or under any other federal, state or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (collectively, the
“Claims”).

 

--------------------------------------------------------------------------------


 

3.              It is a further condition of the consideration herein and is my
intention in executing this Agreement that the same shall be effective as a bar
as to each and every claim, demand and cause of action hereinabove specified
and, in furtherance of this intention, I hereby expressly waive any and all
rights or benefits conferred by the provisions of SECTION 1542 OF THE CALIFORNIA
CIVIL CODE and expressly consent that this Agreement shall be given full force
and effect according to each and all of its express terms and conditions,
including those relating to unknown and unsuspected claims, demands and causes
of actions, if any, as well as those relating to any other claims, demands and
causes of actions hereinabove specified.  SECTION 1542 provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

 

I acknowledge that I may hereafter discover claims or facts in addition to or
different from those which I now know or believe to exist with respect to the
subject matter of this Agreement and which, if known or suspected at the time of
executing this Agreement, may have materially affected this settlement. 
Nonetheless, I hereby waive any right, claim or causes of action that might
arise as a result of such different or additional claims or facts.  I
acknowledge that I understand the significance and consequence of such release
and such specific waiver of SECTION 1542. I agree that this General Release will
cover all claims of every nature and kind whatsoever, which you may have, known
or unknown, suspected or unsuspected, past or present, which you may have
against MRV Communications, Inc.

 

1.                                      I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by Section 2 above.

 

2.                                      IN SIGNING THIS GENERAL RELEASE, I
ACKNOWLEDGE AND INTEND THAT IT SHALL BE EFFECTIVE AS A BAR TO EACH AND EVERY ONE
OF THE CLAIMS, DEMANDS AND CAUSES OF ACTION HEREINABOVE MENTIONED OR IMPLIED.  I
EXPRESSLY CONSENT THAT THIS GENERAL RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT
ACCORDING TO EACH AND ALL OF ITS EXPRESS TERMS AND PROVISIONS, INCLUDING THOSE
RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS (NOTWITHSTANDING ANY STATE STATUTE
THAT EXPRESSLY LIMITS THE EFFECTIVENESS OF A GENERAL RELEASE OF UNKNOWN,
UNSUSPECTED AND UNANTICIPATED CLAIMS), IF ANY, AS WELL AS THOSE RELATING TO ANY
OTHER CLAIMS HEREINABOVE MENTIONED OR IMPLIED.  I ACKNOWLEDGE AND AGREE THAT
THIS WAIVER IS AN ESSENTIAL AND MATERIAL TERM OF THIS GENERAL RELEASE AND THAT
WITHOUT SUCH WAIVER THE COMPANY WOULD NOT HAVE AGREED TO THE TERMS OF THE
AGREEMENT.  I FURTHER AGREE THAT IN THE EVENT I SHOULD BRING A CLAIM SEEKING
DAMAGES AGAINST THE COMPANY, OR IN THE EVENT I SHOULD SEEK TO RECOVER AGAINST
THE COMPANY IN ANY CLAIM BROUGHT BY A GOVERNMENTAL AGENCY ON MY BEHALF, THIS
GENERAL RELEASE SHALL SERVE AS A COMPLETE DEFENSE TO SUCH CLAIMS AS TO MY RIGHTS
AND ENTITLEMENTS TO THE MAXIMUM EXTENT PERMITTED BY LAW.  I FURTHER AGREE THAT I
AM NOT AWARE OF ANY PENDING

 

12

--------------------------------------------------------------------------------


 

CHARGE OR COMPLAINT OF THE TYPE DESCRIBED IN SECTION 2 AS OF THE EXECUTION OF
THIS GENERAL RELEASE.

 

3.                                      I agree that I am waiving all rights to
sue or obtain equitable, remedial or punitive relief from any or all Released
Parties of any kind whatsoever, including, without limitation, reinstatement,
back pay, front pay, attorneys’ fees and any other form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
right to file administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.

 

4.                                      I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission or acknowledgement by the
Company, any Released Party or myself of any improper or unlawful conduct.

 

5.                                      I agree that I will (a) forfeit all
amounts payable by the Company pursuant to Sections 4 or 5 of the Agreement and
(b) to the maximum extent permitted by applicable law, immediately return to the
Company all amounts paid by the Company pursuant to Sections 4 or 5 of the
Agreement, in each case, if I challenge the validity of this General Release.  I
also agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including but not limited to
reasonable attorneys’ fees, and return all payments received by me pursuant to
Sections 4 or 5 of the Agreement.

 

6.                                      I agree and acknowledge that the
provisions, conditions and negotiations of this General Release are confidential
and agree not to disclose any information regarding the terms, conditions and
negotiations of this General Release, nor transfer any copy of this General
Release, communicate or disclose or otherwise refer or allude to the substance
of this General Release to any person or entity, other than my immediate family
and any tax, legal or other counsel I have consulted regarding the meaning or
effect hereof or as required by applicable law, and I will instruct each of the
foregoing not to disclose the same to anyone.

 

7.                                      Any non-disclosure provision in this
General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the National
Association of Securities Dealers, Inc. (NASD), any other self-regulatory
organization or governmental entity having authority over the Company.

 

8.                                      I agree to reasonably cooperate with the
Company in any internal investigation, any administrative, regulatory, or
judicial proceeding or any dispute with a third party. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may

 

13

--------------------------------------------------------------------------------


 

come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments.  I understand
that in the event the Company asks for my cooperation in accordance with this
provision, the Company will reimburse me solely for reasonable travel expenses,
(including lodging and meals), upon my submission of receipts. I understand
that, to the extent permitted by its Certificate of Incorporation and By-laws
and subject to applicable law, the Company will continue to indemnify, defend
and hold me harmless from and against any claim, liability or expense (including
reasonable attorneys’ fees) made against or incurred by me as a result of my
employment with the Company or any subsidiary or other affiliate of the Company,
including service as an officer or director of the Company or any subsidiary or
other affiliate of the Company.

 

9.                                      I agree not to disparage the Company and
its affiliates, its past and present investors, officers, directors, agents,
employees, agents, services, products operations, prospects or other matters
relating to the Company and to keep all confidential and proprietary information
about the past or present business affairs of the Company and its affiliates
confidential unless a prior written release from the Company is obtained.  I
further represent that as of the date hereof, I have returned to the Company any
and all property, tangible or intangible, electronic or otherwise, relating to
its business, which I possessed or had control over at any time (including, but
not limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I have not retained any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

 

10.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

11.                               Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

12.                               This General Release shall be binding upon and
inure to the benefit of each of the parties hereto and the heirs, executors,
successors and assigns of each of the parties.

 

13.                               This General Release shall be governed by and
construed in accordance with the laws of the State of New York, but without
giving effect to applicable principles of conflicts of law to the extent that
the application of the laws of another jurisdiction would be required hereby.

 

14.                               This General Release constitutes the entire
agreement among the parties with respect to the subject matter of this General
Release and supersedes any prior agreements and understandings with respect to
such subject matter.  This General Release may be

 

14

--------------------------------------------------------------------------------


 

changed, waived, modified or terminated only by a written instrument signed by
both parties to this agreement.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(i)                                     I HAVE READ IT CAREFULLY;

 

(ii)                                  I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED;

 

(iii)                               I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(iv)                              I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT, I HAVE HAD THE OPPORTUNITY TO SO CONSULT, AND HAVE
AVAILED MYSELF OF SUCH ADVICE TO THE EXTENT I HAVE DEEMED NECESSARY TO MAKE A
VOLUNTARY AND INFORMED CHOICE TO EXECUTE THIS AGREEMENT;

 

(v)                                 I HAVE HAD AT LEAST TWENTY-ONE (21) DAYS
FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT;

 

(vi)                              I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER
THE EXECUTION OF THIS RELEASE TO REVOKE IT, SUCH REVOCATION TO BE RECEIVED IN
WRITING BY THE COMPANY BY THE END OF THE SEVENTH DAY AFTER THE DATE HEREOF, AND
THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION
PERIOD HAS EXPIRED;

 

(vii)                           I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND
VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND

 

(viii)                        AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

 

DATED AS OF                          , 20

 

 

 

 

 

 

 

Mark Bonney

 

15

--------------------------------------------------------------------------------

 

 